MEMORANDUM **
Brian Evans, a Las Vegas entertainer, appeals pro se the district court’s judgment dismissing for lack of personal jurisdiction his diversity action alleging malicious prosecution, harassment, and emotional distress against Monroe County and various individuals. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s determination that it lacks personal jurisdiction. See Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir.2004). We afSrm.
The district court properly concluded that Evans faded to sufficiently allege that defendants had “continuous and systematic” contacts with Nevada warranting the exercise of general jurisdiction over them. See id. at 800-01. Contrary to Evans’ contention, defendants did not make a general appearance in this action. See Fed. R.Civ.P. 12(h)(1); Peterson v. Highland Music, Inc., 140 F.3d 1313, 1318-19 (9th Cir.1998) (holding no waiver of objection to personal jurisdiction where defendant challenged it in timely motion to dismiss).
The district court also properly determined that Evans did not establish specific jurisdiction over defendants because he did not sufficiently allege that defendants purposefully availed themselves of the privilege of conducting activities in Nevada, or that his claim would not have arisen but for the defendants’ forum-related acts, or that defendants’ connection with Nevada was such that they could have reasonably *134anticipated being haled into court there. See Schwarzenegger, 374 F.3d at 802.
Evans’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.